I dissent. The testator went into considerable detail with what, obviously, he intended to be mandates concerning the methods of administering and the purposes of the gift. He went so far as to require that "the minister or preacher" to be maintained be a "resident continually in a given town." Moreover, he prohibited, so far as language can prohibit, the use of the principal "to pay the said salary or expenses" and directed that "only interest and income should be so used." Then, by proviso, he insisted that, if "interest and income" were not sufficient to meet his requirements, the donee or trustee should "pay the balance from year to year." It is for us to say what that language means, whatever the effect may be on the legacy. And by saying that such plain conditions are mere directions as to use, binding only on the conscience of the donee, it seems to me that we are making absolute a gift plainly intended by the donor to be conditional and in trust.